Per Curiam:
In the absence of a showing by the plaintiff of the greater convenience of witnesses, the action should be tried in the county where the cause of action arose. (Bell v. Whitehead Brothers Co.,5 App. Div. 555; Osterhout v. Rabe, 39 id. 413; Jacina v. Lemmi, 155 id. 397.) The order appealed from should, therefore, be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Present — Clarke, P. J., Dowling, Merrell, Finch and McAvoy, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.